DETAILED ACTION
281212Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

For claims 1, 9 and 18, Applicant has not shown support for the amended limitations, from the original disclosure.  A showing of support is necessary for the amended limitations.  Dependent claims 2-8, 10-17, 19-20 are rejected based on dependency from claims 1, 9 and 18.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Glebe et al. (US 20170322960) in view of, Schreter et al. (US20140281212) and further in view of Chandrasekar (US 20040088415)
As per claim 1.  Glebe discloses A method implemented by one or more data processors forming part of at least one computing device, the method comprising: initiating loading of pages … into a resource container from physical disk storage into memory of an in-memory database (“FIG. 1 is a block diagram of an in-memory database system (IMDS) 100 that includes an in-memory appliance 102 having a main memory database 104 having a column and/or row structure, for fast storage, access and retrieval of business data" (paragraph 0025, lines 1-5); "In some variations, LOB data meeting certain criteria can be stored in a LOB container 400, as LOB files 402 on a disk page 401 of the LOB container, in a persistency of a 
Glebe does not teach however, Schreter teaches 
pages of different types into a resource container (Schreter: “FIG. 2 shows a block diagram illustrating an example of a unified table container page chain 200. In general, a container can be represented as a page chain. A page chain can generally be characterized as a set of pages that are linked in a given order. The term pages, as used herein, refers to a basic unit of storage in a database. A page size used by server's page size is generally established when the database is built, and typically cannot be changed. A representative page size can be on the order of 2 kB, 4 kB, 8 kB, 16 kB, or the like. Once the server is built the value usually cannot be changed. Different types of pages can store different types of database objects. For example, data pages can store data rows or columns for a table. Index pages can store index rows for one or more (or all) levels of an index. Large object (LOB) pages can store data for text and image columns, for Java off-row columns, and the like” (paragraph 0041)), 
the resource container comprising a resource provider, the pages including a plurality of large object pages (LOBs) and non-LOBs (Schreter: paragraph 0041); and allocating, using the resource provider, portions of the memory and control blocks to the pages … while maintaining pages without LOBs in memory (Schreter: paragraphs 0041 and 0054).
Glebe, and Schreter are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Glebe in view of Wu to include pages of different types into a resource container, the resource container comprising a resource provider, the pages including a plurality of large object pages (LOBs) and non-LOBs; and allocating, using the resource provider, portions of the memory and control blocks to the pages … while maintaining pages without LOBs in memory as taught by Schreter since doing so would provide the benefit of [Schreter: “Consistent with implementations of the current subject matter, operations on column data can be performed using one or more approaches. In order of decreasing performance, these approaches can include fully loading all column fragments of a table into contiguous memory (i.e. full in-memory operation), paging of individual column fragments for large tables, and accessing columnar data directly on individual pages. An optimizer can decide which approach to use based on resources available and query characteristics. When all column fragments loaded into memory, the database can have similar performance characteristics as in an in-memory high speed database implementation in which a table is included in a single fragment. When the size of column fragments in one table is too big to be fully loaded into system memory, column fragments can be paged in on-demand. This approach can correspond to a hybrid of disk-based and in-memory access with performance falling in a range between the extremes of fully in-memory operation and fully on-disk operation. In some implementations of the current subject matter, decreasing data temperature (and resource disposition in resource container) can be associated with older fragments, which can result in better cache replacement policy. In other words, newer fragments with “hot” data can be preferentially kept in memory while older fragments containing data that is less likely to be accessed frequently can be preferentially stored on-disk and loaded into system memory on-demand. Random access can be used for accessing of individual column pages, such as for 

Glebe in view of Schreter does not disclose, but Chandrasekar discloses 
		the resource provider being used during page access and specifying an interface providing a page allocation method and a control block allocation method (e.g., server 120 also establishes a usage data structure 156 for recording usage of the data in the LU data structures 152, 0032; server 120 also establishes a locators data structure 158.  The locators data structure 158 holds a locator that indicates where on persistent storage 130 a particular LU is stored.. or data written to a large object (LOB), 0033 Fig. 1; a loadable unit (LU) is loaded into fast memory 150 allocated to processing the XML document and stored in a LU data structure 152, 0036).

		triggering a job when an amount of memory allocated solely to LOBs by the resource provider exceeds a predefined first level, the job evicting only LOBs from memory until the amount of memory allocated to LOBs is below a predefined second level while maintaining pages without LOBs in memory (e.g., condition for releasing memory is that total use of memory 150 by the LU data structures 152 exceeds a threshold value, the condition for releasing memory may be that more than 75% of the memory 150 is consumed by the LU data structures 152 0043 Fig 2 items 230-256; step 256, the memory allocated to the selected LU data structure 152 in fast memory 152 is de-allocated and made available for allocation to a different LU data structure, Control then passes back to step 230 to determine 
whether the condition for releasing memory is still satisfied, 0049).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, Schreter with Chandrasekar, providing the benefit of a device with limited resources, such as a limited amount of fast memory, to scale up to process documents of arbitrarily large size (see Chandrasekar, 0050) and allow a document-processing device with limited resources to scale up to process a large document that would otherwise exceed the available resources (0025). 


As per claim 2.  Glebe teaches wherein the job is an asynchronous job that loops over the resource container to evict LOBs (“The persistency that stores LOBs can be transactional, and the creation of LOB can also be transactional based. LOB deletion functions can be accomplished by an asynchronous job” (paragraph 0034, lines 1-4)).  

As per claim 3.  Glebe in view of Schreter does not disclose, but Chandrasekar discloses 
		wherein only LOBs that are not used are evicted from the memory of the in-memory database; however, Flynn teaches wherein only LOBs that are not used are evicted from the memory of the in-memory database (e.g., the memory allocated to the least recently used portion is released.  The portion that loses the memory allocated to it is said to be "unloaded" from memory., 0024, 0058).
	
		It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, Schreter with Chandrasekar, providing the benefit of a device with limited resources, such as a limited amount of fast memory, to scale up to process documents of arbitrarily large size (see Chandrasekar, 0050) and allow a document-processing device with limited resources to scale up to process a large document that would otherwise exceed the available resources (0025). 

As per claim 7.  Glebe teaches wherein … specifies an interface (“For accessing LOB data a common file interface can be provided to stream read and write operations” (paragraph 0054, lines 7-9)) providing a page allocation method (“In some variations, LOB data 402 can be assigned to an LOB container 400 in response to a determination that (1) the LOB data 402 meets the size criteria of the LOB container 400 ...” (paragraph 0048, lines 1-4). Upon receiving the LOB through the common file interface, memory is allocated to the qualified LOB data) and a control block allocation method (“A LOB container 400 can efficiently store data which is common to all LOB 402. For example, the LOB container 400 can efficiently store the LOB ownerID, metadata of the LOB 402 contained in container 400, or the like” (paragraph 0046, lines 1-4).  Based on the common file interface’s access of LOB, metadata is stored).  
Glebe in view of Wu does not teach the resource provider; however, Schreter teaches the resource provider (Schreter: paragraph 0054).

As per claim 9.  A system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor, execute operations comprising: initiating loading of pages of different types into a resource container from physical disk storage into memory of an in-memory database, the resource container NAI- 1513530376v13Attorney Docket No. 14291-387-999/180191US01 comprising a resource provider, the pages including a plurality of large object pages (LOBs) and non-LOBs; allocating, using the resource provider, portions of the memory and control blocks to the pages; and triggering a job when an amount of memory allocated to LOBs by the resource provider exceeds a predefined first level, the job evicting only LOBs from memory until the amount of memory allocated to LOBs is below a predefined second level while maintaining pages without LOBs in memory.  The rationale in the rejection of claim 1 is herein incorporated.

Further, Glebe in view of Schreter does not disclose, but Chandrasekar discloses 
		the resource provider being used during page access and specifying an interface providing a page allocation method and a control block allocation method (e.g., server 120 also establishes a usage data structure 156 for recording usage of the data in the LU data structures 152, 0032; server 120 also establishes a locators data structure 158.  The locators data structure 158 holds a locator that indicates where on persistent storage 130 a particular LU is stored.. or data written to a large object (LOB), 0033 Fig. 1; a loadable unit (LU) is loaded into fast memory 150 allocated to processing the XML document and stored in a LU data structure 152, 0036).

		triggering a job when an amount of memory allocated solely to LOBs by the resource provider exceeds a predefined first level, the job evicting only LOBs from memory until the amount of memory allocated to LOBs is below a predefined second level while maintaining pages without LOBs in memory (e.g., condition for releasing memory is that total use of memory 150 by the LU data structures 152 exceeds a threshold value, the condition for releasing memory may be that more than 75% of the memory 150 is consumed by the LU data structures 152 0043 Fig 2 items 230-256; step 256, the memory allocated to the selected LU data structure 152 in fast memory 152 is de-allocated and made available for allocation to a different LU data structure, Control then passes back to step 230 to determine whether the condition for releasing memory is still satisfied, 0049).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, Schreter with Chandrasekar, providing the benefit of a device with limited resources, such as a limited amount of fast memory, to scale up to process documents of arbitrarily large size (see Chandrasekar, 0050) and allow a document-processing device with limited resources to scale up to process a large document that would otherwise exceed the available resources (0025). 

As per claim 10.  The system of claim 9, wherein the job is an asynchronous job that loops over the resource container to evict LOBs.  The rationale in the rejection of claim 2 is herein incorporated.
As per claim 11.  The rationale in the rejection of claim 3 is herein incorporated.

As per claim 15.  The system of claim 9, wherein the resource provider specifies an interface providing a page allocation method and a control block allocation method.  The rationale in the rejection of claim 7 is herein incorporated.
the in-memory database (“FIG. 1 is a block diagram of an in-memory database system (IMDS) 100 that includes an in-memory appliance 102 having a main memory database 104 having a column and/or row structure, for fast storage, access and retrieval of business data” (paragraph 0025, lines 1-5)).  

As per claim 18.  Glebe teaches A non-transitory computer program product storing instructions which, when executed by at least one computing device, result in operations comprising: initiating loading of pages … into a resource container from physical disk storage into memory of an in-memory database (“FIG. 1 is a block diagram of an in-memory database system (IMDS) 100 that includes an in-memory appliance 102 having a main memory database 104 having a column and/or row structure, for fast storage, access and retrieval of business data" (paragraph 0025, lines 1-5); "In some variations, LOB data meeting certain criteria can be stored in a LOB container 400, as LOB files 402 on a disk page 401 of the LOB container, in a persistency of a disk storage. An LOB container 400 can be configured to store multiple LOB files 402 on a set of pages 401 where several LOB files can fit on one disk page” (paragraph 0040, lines 3-8)); … specifying an interface (“For accessing LOB data a common file interface can be provided to stream read and write operations” (paragraph 0054, lines 7-9)) providing a page allocation method (“In some variations, LOB data 402 can be assigned to an LOB container 400 in response to a determination that (1) the LOB data 402 meets the size criteria of the LOB container 400 ...” (paragraph 0048, lines 1-4). Upon receiving the LOB through the common file interface, memory is allocated to the qualified LOB data) and a control block allocation method (“A LOB container 400 can efficiently store data which is common to all LOB 
Glebe in view of Wu does not teach however, Schreter teaches pages of different types into a resource container (Schreter: “FIG. 2 shows a block diagram illustrating an example of a unified table container page chain 200. In general, a container can be represented as a page chain. A page chain can generally be characterized as a set of pages that are linked in a given order. The term pages, as used herein, refers to a basic unit of storage in a database. A page size used by server's page size is generally established when the database is built, and typically cannot be changed. A representative page size can be on the order of 2 kB, 4 kB, 8 kB, 16 kB, or the like. Once the server is built the value usually cannot be changed. Different types of pages can store different types of database objects. For example, data pages can store data rows or columns for a table. Index pages can store index rows for one or more (or all) levels of an index. Large object (LOB) pages can store data for text and image columns, for Java off-row columns, and the like” (paragraph 0041)), the resource container comprising a resource provider that is used during page access instead of a memory allocator of the in-memory database (Schreter: paragraphs 0041 and 0054), the pages including a plurality of large object pages (LOBs) and non-LOBs (Schreter: paragraph 0041); and allocating, using the resource provider, portions of the memory and control blocks to the pages … while maintaining pages without LOBs in memory (Schreter: paragraphs 0041 and 0054).
Glebe in view of Schreter does not teach evicting only … from memory; however, Shih teaches evicting only … from memory (Shih: Fig. 8, paragraphs 0078, and 0082-84).
Glebe in view of Schreter does not disclose, but Chandrasekar discloses 
		the resource provider being used during page access and specifying an interface providing a page allocation method and a control block allocation method (e.g., server 120 also establishes a usage data structure 156 for recording usage of the data in the LU data structures 152, 0032; server 120 also establishes a locators data structure 158.  The locators data structure 158 holds a locator that indicates where on persistent storage 130 a particular LU is stored.. or data written to a large object (LOB), 0033 Fig. 1; a loadable unit (LU) is loaded into fast 

		triggering a job when an amount of memory allocated solely to LOBs by the resource provider exceeds a predefined first level, the job setting a resource disposition to the LOBs as being temporary, the job evicting only LOBs with a temporary resource disposition from memory until the amount of memory allocated to LOBs is below a predefined second level while maintaining pages without LOBs in memory (e.g., condition for releasing memory is that total use of memory 150 by the LU data structures 152 exceeds a threshold value, the condition for releasing memory may be that more than 75% of the memory 150 is consumed by the LU data structures 152 0043 Fig 2 items 230-256; step 256, the memory allocated to the selected LU data structure 152 in fast memory 152 is de-allocated and made available for allocation to a different LU data structure, Control then passes back to step 230 to determine whether the condition for releasing memory is still satisfied, 0049; data written to a large object (LOB) in temporary storage 132, 0033).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, Schreter with Chandrasekar, providing the benefit of a device with limited resources, such as a limited amount of fast memory, to scale up to process documents of arbitrarily large size (see Chandrasekar, 0050) and allow a document-processing device with limited resources to scale up to process a large document that would otherwise exceed the available resources (0025). 

Claims 4-5, and 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glebe et al. (US 20170322960) in view of Schreter et al. (US20140281212) and and Chandrasekar (cited above) as applied to claims 1 and 9 above, and further in view of Cote et al. (US 8533393).
As per claim 4.  Glebe in view of Schreter and Chandrasekar does not teach however, Cote teaches wherein only LOBs that have not been used within a first predefined amount of time are evicted from the memory of the in-memory database (“In this example, the cache entries within the first time step are evicted first. Thus, all cache entries with a time stamp between 0-5 min. are evicted. At least one cache entry will be evicted, as the oldest cache entry has a time stamp of 0 min. Any other cache entries with a time stamp between 0-5 min. will also be evicted. After removing the cache entries in the first time step, the cache manager determines if 20% of the storage space has been freed up, i.e., if the desired reduction level has been achieved. If the reduction level has not been achieved, the cache manager removes the cache entries in an additional time step and determines, again, if the desired reduction level has been achieved. In this example, the cache manager determines that only 3% of the cache entries have been evicted after the first time step. Thus, the cache manager continues to evict the cache entries within a second and third time step, which results in a total eviction of 28% of the cache entries, surpassing the reduction level by 8%” (column 2, lines 38-54); “The oldest cache entry has a time stamp of time 0 min” (column 2, lines 8-9)).  
Glebe, Schreter and Chandrasekar and Cote are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Glebe in view of Wu to include wherein only LOBs that have not been used within a first predefined amount of time are evicted from the memory of the in-memory database as taught by Cote since doing so would provide the benefit of [“In particular, a cache manager monitors cache capacity levels. Upon determining that the cache capacity has reached or exceeded a threshold, the cache manager identifies a reduction level (e.g., an amount of data to remove), configures a number of time steps between a first 

As per claim 5.  Glebe in view of Schreter and Chandrasekar does not teach however, Cote teaches wherein if the job is not able to evict a sufficient amount of LOBs after evicting only LOBs that have not been used with the first predefined amount of time, the job evicts LOBs that have not been used within a second predefined amount of time, the second predefined amount of time being more recent than the first predefined amount of time (“In this example, the cache entries within the first time step are evicted first. Thus, all cache entries with a time stamp between 0-5 min. are evicted. At least one cache entry will be evicted, as the oldest cache entry has a time stamp of 0 min. Any other cache entries with a time stamp between 0-5 min. will also be evicted. After removing the cache entries in the first time step, the cache manager determines if 20% of the storage space has been freed up, i.e., if the desired reduction level has been achieved. If the reduction level has not been achieved, the cache manager removes the cache entries in an additional time step and determines, again, if the desired reduction level has been achieved. In this example, the cache manager determines that only 3% of the cache entries have been evicted after the first time step. Thus, the cache manager continues to evict the cache entries within a second and third time step, which results in a total eviction of 28% of the cache entries, surpassing the reduction level by 8%” (column 2, lines 38-54); “The oldest cache entry has a time stamp of time 0 min” (column 2, lines 8-9)).  
Glebe, Schreter and Chandrasekar and Cote are analogous art because they are from the same field of endeavor of memory access and control.
wherein if the job is not able to evict a sufficient amount of LOBs after evicting only LOBs that have not been used with the first predefined amount of time, the job evicts LOBs that have not been used within a second predefined amount of time, the second predefined amount of time being more recent than the first predefined amount of time as taught by Cote since doing so would provide the benefit of [“In particular, a cache manager monitors cache capacity levels. Upon determining that the cache capacity has reached or exceeded a threshold, the cache manager identifies a reduction level (e.g., an amount of data to remove), configures a number of time steps between a first cache entry and an end position, and evicts the cache entries within each time step until the reduction level is achieved” (column 1, line 63 - column 2, line 3)].
As per claim 12.  The system of claim 10, wherein only LOBs that have not been used within a first predefined amount of time are evicted from the memory of the in-memory database.  The rationale in the rejection of claim 4 is herein incorporated.
As per claim 13.  The system of claim 12, wherein if the job is not able to evict a sufficient amount of LOBs after evicting only LOBs that have not been used with the first predefined amount of time, the job evicts LOBs that have not been used within a second predefined amount of time, the second predefined amount of time being more recent than the first predefined amount of time.  The rationale in the rejection of claim 5 is herein incorporated.
As per claim 19.  The computer program product of claim 18, wherein only LOBs that have not been used within a first predefined amount of time are evicted from the memory of the in-memory database.  The rationale in the rejection of claim 4 is herein incorporated.
The computer program product of claim 19, wherein if the job is not able to evict a sufficient amount of LOBs after evicting only LOBs that have not been used with the first predefined amount of time, the job evicts LOBs that have not been used within a second predefined amount of time, the second predefined amount of time being more recent than the first predefined amount of time.  The rationale in the rejection of claim 5 is herein incorporated.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Glebe et al. (US 20170322960) in view of Schreter et al. (US20140281212) and Chandrasekar (cited above) as applied to claims 1 and 9 above, and further in view of Burton (US 20160098349).
As per claim 6.  Glebe in view of Schreter and Chandrasekar does not teach however, Burton teaches triggering an out-of-memory error if the amount of memory allocated to LOBs by the resource provider exceeds a predefined second level that is greater than the predefined first level (“In some cases, the overall memory estimates associated with the first and second precache are less than a maximum memory estimate threshold, and in the event that an actual size in the memory needed by the selected content objects of a given content set exceeds the maximum memory estimate threshold, the method further comprises unloading at least one of the selected content objects from the memory thereby reducing the precache window size associated with that set, and retrying display of that reduced content set, wherein a content object selected for unloading has a lower priority than at least one other content 
Glebe, Schreter and Chandrasekar and Burton are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Glebe in view of Wu to include triggering an out-of-memory error if the amount of memory allocated to LOBs by the resource provider exceeds a predefined second level that is greater than the predefined first level as taught by Burton since doing so would provide the benefit of [“In one such case, the unloading and retrying are carried out in response to an out-of-memory error” (paragraph 0051, lines 40-41)].
As per claim 14.  The system of claim 12, wherein the operations further comprise: triggering an out-of-memory error if the amount of memory allocated to LOBs by the resource provider exceeds a predefined second level that is greater than the predefined first level.  The rationale in the rejection of claim 6 is herein incorporated.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glebe et al. (US 20170322960) in view of Schreter et al. (US20140281212) and Chandrasekar (cited above) as applied to claims 1 and 9 above, and further in view of Claudatos et al. (US 20060004868).
As per claim 8.  Glebe in view of Schreter and Chandrasekar does not teach; however, Claudatos teaches wherein each control block is a transient object encapsulating information characterizing the corresponding page (“The metadata may be transient data that is derived each time an evaluation is required, or may be fixed data that, once derived, remains in some 
Glebe, Schreter and Chandrasekar and Claudatos are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Glebe in view of Schreter and Chandrasekar to include wherein each control block is a transient object encapsulating information characterizing the corresponding page as taught by Claudatos since doing so would provide the benefit of ["Metadata may be generated to describe the object's content” (paragraph 0050, lines 1-2)].

As per claim 16.  The system of claim 9, wherein each control block is a transient object encapsulating information characterizing the corresponding page.  The rationale in the rejection of claim 8 is herein incorporated.

Response to Amendment
Applicant's arguments with respect to the 35 USC 103 rejections filed on 06/22/2020 have been fully considered but are moot in view of the rejection.


In this OA, these amended limitations are rejected under Chandrasekar, in combination with Glebe and Chreter.  
Glebe in view of Schreter does not disclose, but Chandrasekar discloses 
		the resource provider being used during page access and specifying an interface providing a page allocation method and a control block allocation method (e.g., server 120 also establishes a usage data structure 156 for recording usage of the data in the LU data structures 152, 0032; server 120 also establishes a locators data structure 158.  The locators data structure 158 holds a locator that indicates where on persistent storage 130 a particular LU is stored.. or data written to a large object (LOB), 0033 Fig. 1; a loadable unit (LU) is loaded into fast memory 150 allocated to processing the XML document and stored in a LU data structure 152, 0036).

		triggering a job when an amount of memory allocated solely to LOBs by the resource provider exceeds a predefined first level, the job setting a resource disposition to the LOBs as being temporary, the job evicting only LOBs with a temporary resource disposition from memory until the amount of memory allocated to LOBs is below a predefined second level while maintaining pages without LOBs in memory (e.g., condition for releasing memory is that total use of memory 150 by the LU data structures 152 exceeds a threshold value, the condition for releasing memory may be that more than 75% of the memory 150 is consumed by the LU data structures 152 0043 Fig 2 items 230-256; step 256, the memory allocated to the selected LU data structure 152 in fast memory 152 is de-allocated and made available for allocation to a different LU data structure, Control then passes back to step 230 to determine whether the condition for releasing memory is still satisfied, 0049; data written to a large object (LOB) in temporary storage 132, 0033).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the in-memory data system for LOBs as disclosed by Glebe, Schreter with Chandrasekar, providing the benefit of a device with limited resources, such as a limited amount of fast memory, to scale up to process documents of arbitrarily large size (see 

	Applicant’s arguments for dependent claims 2-8, 10-17, 19-20 are based on dependency from claims 1, 9 and 18, addressed above.

All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 6/22/2020.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135